Affirmed and Memorandum Opinion filed August 8, 2017.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00921-CR

                       JAMES MUSGROVE, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 68992

                 MEMORANDUM OPINION


      Appellant was convicted of two counts of assault on a public servant and one
count of attempted escape. On original submission, this court affirmed appellant’s
assault convictions, reversed the punishment portion of his attempted escape
conviction and remanded for a new punishment hearing. The trial court held a
hearing before a jury on appellant’s punishment. The jury assessed punishment at
two years’ confinement in State Jail and a $5,000 fine. Appellant filed a timely notice
of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced.
See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On July 6, 2016, appellant filed a pro se response to
counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing to
the jurisprudence of the state. We are not to address the merits of each claim raised
in an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                          2